ON APPELLANT’S SECOND MOTION FOR REHEARING.
WOODLEY, Judge.
It is now shown by supplemental transcript that the judgment as entered in the minutes of the trial court does not contain the verdict of the jury. Appellant again moves for rehearing and dismissal of the appeal because of the absence of a verdict in the judgment as entered in the trial court.
Appellant directs our attention to Art. 766, C.C.P., which provides that a judgment must be entered of record and must contain, “8. The verdict” and relies upon Wheeless v. State, 142 Tex. Cr. R. 68, 150 S. W. (2) 806, as holding such a judgment to be insufficient and not subject to correction in this court.
Art. 766 is found in Chapter 3 of the Code of Criminal Procedure “Judgment and Sentence 1. In cases of felony.” Arts. 783 and 784, C.C.P., are found in the same chapter under the heading, “2. Judgment in misdemeanor cases.” These articles, and not Art. 766, C.C.P., control here.
We know of no statute applicable to misdemeanor convictions requiring that the verdict be shown in the judgment as entered, and the record showing that a verdict was in fact returned and became the basis of the judgment as actually rendered, we overrule the contention that this appeal must be dismissed for lack of a sufficient final judgment.
Appellant’s second motion for rehearing is overruled.
Opinion approved by the court.